Title: To Benjamin Franklin from Edmond-Charles-Edouard Genet, 3 October 1783
From: Genet, Edmond-Charles-Edouard
To: Franklin, Benjamin


          
            Monsieur
            Versailles Le 3 8bre 1783
          
          Mr de Valnais m’a remis la lettre que vous avés pris la peine de m’écrire. J’ai été on ne peut pas plus flatté de cette marque de votre souvenir et J’ai fait tout ce qui a dépendu de moi pour donner à Mr de Valnais des preuves de l’Interêt qu’une recommandation telle que la votre devoit faire prendre à ses affaires.
          J’ai l’honneur d’être avec respect Monsieur Votre tres humble et tres obeissant serviteur
          
            Genet
            Mr franklin
          
         
          Notation: Genet 3 Decr. 1783.
        